Exhibit 10.16

 

ASSIGNMENT

 

 

                This Assignment is made as of the 17th day of October, 2005 by
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to
and for the benefit of INLAND AMERICAN LARGO PARADISE, L.L.C., a Delaware
limited liability company (Assignee”).

 

                Assignor does hereby sell, assign, transfer, set over and convey
unto Assignee all of its right, title and interest as Buyer under that Agreement
of Purchase and Sale of Shopping Center dated May 31, 2005, as amended, and
entered into by WIN-Ulmerton, Ltd., a Florida limited partnership, as Seller,
and Assignor, as Buyer (collectively, the “Assignment”), for the sale and
purchase of the property described by the Agreement located in Largo, Florida.

 

                Assignor represents and warrants that it is the Buyer under the
Agreement, and that it has not sold, assigned, transferred, or encumbered such
interest in any way to any other person or entity. By acceptance hereof,
Assignee accepts the foregoing assignment and agrees, from and after the date
hereof, to (i) perform all of the obligations of Buyer under the Agreement, and
(ii) indemnify, defend, protest and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.

 

                IN WITNESS WHEREOF, Assignor and Assignee have executed this
instrument as of the date first written above.

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.
an Illinois corporation

 

By:

/s/ G. Joseph Cosenza

Name:

G. Joseph Cosenza

As Its:

President

 

 

ASSIGNEE:

 

 

INLAND AMERICAN LARGO PARADISE,
L.L.C., a Delaware limited liability company

 

By: Minto Builders (Florida), Inc., a Florida
corporation, its sole member

 

By:

/s/ ILLEGIBLE

Name:

ILLEGIBLE

Title:

ILLEGIBLE

 